Case 4:20-cv-00466-KGB Document 15-8 Filed 05/18/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

DAN WHITFIELD and GARY FULTS
beeeee Plaintiffs

V. Case No. 4:20-cv-00466--KGB

JOHN THURSTON, in his official capacity as
Secretary of State for the State of Arkansas,
.....Defendant.

a

 

 

ATTACHMENT

PLAINTIFFS’ EXHIBIT “10”

SUPPLEMENTAL
DECLARATION OF GARY FULTS

 
Case 4:20-cv-00466-KGB Document 15-8 Filed 05/18/20 Page 2 of 4

DECLARATION OF GARY FULTS

I, Gary Fults, of legal age and being first duly sworn, do hereby depose and say:

1. Tam a Plaintiff in the above-entitled action, a current Independent candidate for State
Representative for State House District 27 in Arkansas, conducted a petition drive to appear on
the 2020 general election ballot in Arkansas as an Independent candidate for State
Representative, and make this second Declaration in support of Plaintiffs’ Motion for
Preliminary Injunction filed in the instant case and as a Supplemental Declaration to my previous
Declaration dated April 28, 2020.

2. I make this declaration based on my own personal knowledge. I am over 18 years of
age, a resident of Hensley, Arkansas, a registered voter in the State of Arkansas, and a citizen of
the United States of America.

3. [have read the Declaration of Meghan Cox filed in this case on May 14, 2020, along
with the Answer and brief of the Secretary of State, Mr. Thurston, along with the Declaration of
Peyton Murphy, also filed on May 14, 2020.

4. Meghan Cox has never spoken with me or questioned me as to my petitioning efforts
this year. If she had she would have learned that both my wife and I had upper respiratory
illnesses for several weeks in February 2020, which affected the beginning of my petitioning
efforts this year. I have had a petitioning company which has been successful in Arkansas
previously in petitioning for state amendments and initiatives since 2011, and even with my
illness in February, I thought I could be successful by May 1, 2020, in getting the 286 valid
petition signatures I needed. The events of the last several months are unprecedented in the
petitioning process. I have successfully gotten two different amendments and initiatives placed

on the Arkansas ballot: 2012 and 2016. On March 2, 2020, we had begun to have paid
Case 4:20-cv-00466-KGB Document 15-8 Filed 05/18/20 Page 3 of 4

canvassers and at that time had five out gathering and in normal times there would be festivals,
concerts, and other large events in every county and thousands of signatures would have been
gathered. As to my candidacy I had three petitioners helping me but experienced increasing
difficulty from early March to late April. It was particularly difficult in conducting a petition
drive in the months of March and April because of the advent of the coronavirus and the
resulting negative impact on trying to approach Arkansas registered voters to sign petitions. My
petitioners were very discouraged. Meghan Cox does not mention that most people are afraid of
catching the coronavirus. I believe I could have achieved the necessary petition signatures if the
coronavirus had not happened. Because of the foregoing, I also tried to gather signatures by
mailing petitions to voters, but was not successful to any significant extent. I mailed out
petitions to 820 voter addressees in State House District 27 with multiple registered voters at
each address. This cost me $900.00. Out of the 820 letters | mailed I got 62 signatures returned.
This cost took all my campaign funds plus some personal expenses.

5. Ihave looked at Meghan Cox’s statements of what I should have done; however, I do
not see where she was involved in any petitioning in Arkansas this year under our difficult and
unique circumstances. Also, I do not have the funds to pay for someone like her and her
organizations. In fact, the money I spent previously and on the unsuccessful mailings was all I
could afford. I did not even have funds to pay legal fees.

6. I also see where Meghan Cox stated in her Declaration that she is an independent
registered voter. However, her entry in Ballotpedia (Plaintiffs’ Exhibit “11” attached as a part
of this Declaration) shows her heavily involved with Republican candidates and causes.

7. Thad hoped to submit around 500 petition signatures in order to have 286 valid

petition signatures for State House District 27. On May 1, 2020, I turned into the Secretary of
Case 4:20-cv-00466-KGB Document 15-8 Filed 05/18/20 Page 4 of 4

State’s office in Little Rock petition signatures for my Independent candidacy for State House
District 27 numbering 128, of which I believe at least 108 were valid.

8. Ina letter signed on April 6, 2020, six Independent candidates—including myself,
sent a letter to Governor Hutchinson asking him to reduce the number of signatures required due
to the amount of time lost because of the coronavirus threat. | see where only two candidates
were successful, although it is not shown how many signatures were tumed in or how many were
valid for Ms. Jones or Mr. Talley.

9. I have personal knowledge of the facts alleged herein, and J understand that any false
statements made herein will subject me to the penalties of perjury.

10. Pursuant to 28 U.S.C., §1746, I declare under penalty of perjury that the foregoing is
true and correct.

Dated at Hensley, Arkansas, this / 7 day of May, 2020.

Aa, +

GARY FULTS ! ~~

 
